DETAILED ACTION
Status of the Application
	This office action is in response to Applicant's communications received on November 22, 2019 and April 13, 2020.  Claims 12-31 are pending, have been examined and currently stand rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/22/2019 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is  being considered by the examiner.

Drawings
	The drawings submitted on November 22, 2019 are acceptable.

Claim Interpretation
Intended Use/Result Language:
	The portion of the limitation which recites “enabling the third-party to use the CHD to perform the transaction without the third-party having access to the CHD”, found in the claim 12 authorizing step, is merely a recited intended use/result of why the token access system authorizes access to the token. 
	The portion of the limitation which recites “configured to generate tokens corresponding to received instances of CHD”, found in the claim 13 and claim 24 transmitting step, is merely a recited intended use/result of why the CHD is transmitted to the tokenization provider system.
	The portion of the limitation which recites “enabling the second merchant to use the CHD to perform the transaction without having access to the CHD”, found in the claim 23 authorizing step, is merely a recited intended use/result of why the token access system authorizes access to the token. 
	These portions are given little to no patentable weight because the limitations, or portions thereof, do not claim the functions as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Non-Functional Language:
	The phrase “wherein the token is generated based on the CHD”, found in claim 14, is non-functional descriptive material as it only describes, at least in part, how the token is generated, however the particular manner the token is generated fails to affect how any of the positively recited steps are performed.  Examiner also notes that applicant is not positively reciting a step where the token is generated. 
	The phrase “wherein the token comprises unique data configured to represent the CHD”, found in claims 15 and 26, is non-functional descriptive material as it only describes, at least in part, the composition of the token, however the fact that the token comprises this particular data fails to affect how any of the positively recited steps are performed.
	The phrase “wherein the token is formatted to mimic CHD”, found in claim 16, and the similar phase in claim 27 which recites “wherein the token is formatted to be used in place of the CHD”, are both examples of non-functional descriptive material as they only describe, at least in part, the format of the token, however the particular format of the token fails to affect how any of the positively recited steps are performed.
	It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 12-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that the claims are directed to the statutory category of a machine (i.e. claims 12-22) and a process (i.e. claims 23-31).  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 23 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  Claim 23 recites:
by a token access system comprising computer hardware of a first merchant,
receiving cardholder data (CHD) of a cardholder;
obtaining a token corresponding to the CHD, the token configured as a substitute for the CHD;
removing the CHD from the token access system;
receiving a request to perform a transaction at a second merchant; and
authorizing the second merchant to access the token enabling the second merchant to use the CHD to perform the transaction without having access to the CHD.
Here the claim recites the abstract idea of protecting financial data and sharing access to associated financial data.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a fundamental economic principle or practice (e.g., mitigating risk) and/or a commercial interaction (e.g., between a first merchant and a second merchant).  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a token access system comprising computer hardware, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite a combination of abstract ideas since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.    
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  As indicated in the “Claim Interpretation” section seen above, the portion of the limitation which recites “enabling the second merchant to use the CHD to perform the transaction without having access to the CHD”, found in the claim 23 authorizing step, is merely a recited intended use/result of why the token access system authorizes access to the token.  Accordingly, this portion is given little to no patentable weight.  Beyond this intended use/result phrase, claim 23 recites the additional element of a token access system comprising computer hardware of a first merchant.  The “token access system comprising computer hardware of a first merchant” is recited at a high-level of generality (i.e., as a computer, or computing component, performing generic computer functions such as receiving data, obtaining data, removing/deleting data, etc.) such that it amounts no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component.  See MPEP 2106.05(f).  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  Similarly, independent claim 12 recites the additional element of a token access system of a first merchant environment, the token access system comprising computer hardware.  As with claim 23, claim 12 also recites these devices/components at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements, whether considered alone or in combination with the other additional elements, fail to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using various computing components to implement the abstract idea (e.g., to receive data, obtain data, remove/delete data, etc.) amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Furthermore, applicants disclosure does not provide any indication that the various computing components are anything other than generic, off-the-shelf computer components (see for example Specification [0146] “The token access system 1322 can include any system that can generate tokens and provide access to the tokens to a merchant or employee of a merchant environment including the third-party merchant environment 1306.”; [0162]), and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	Therefore, claims 12 and 23 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 13-22 and 24-31 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  
	Dependent claims 13 and 24 further refine the abstract idea by describing, at a high level, how the transaction data (e.g., CHD) is protected, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
	Dependent claim 14 further refines the abstract idea by providing non-functional descriptive material about how the token is generated, however applicant is not positively reciting a step where a token is generated.  Accordingly, this claims fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
	Dependent claims 15 and 26 refine the abstract idea by providing non-functional descriptive material about the composition of the token, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
	Dependent claims 16 and 27 refine the abstract idea by providing non-functional descriptive material about the format of the token, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
	Dependent claims 17, 18, 25 and 28 refine the abstract idea by describing, at a high level, how access to the associated data is shared.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  	Dependent claims 19 and 31 recite the additional elements of receiving transaction details for the transaction and performing the transaction on behalf of the third-party using the transaction details and the token.  Examiner considers these elements to be insignificant extra-solution activity that is only tangentially related to the claimed invention.  MPEP 2106.05(g).  When considered under step 2B, adding insignificant extra solution activity to the judicial exception is not indicative of an inventive concept.  Additionally, performing of a transaction on behalf of a third-party using the transaction details (e.g., using the data from the public data table) and the token (e.g., private data record) is a well-understood, routine, conventional activity previously known to the industry, evidenced at least by the cited are of Merenda.  Merenda [0045-0047]; Fig. 8
	Dependent claims 20-22 and 29-30 refine the abstract idea by refining the way access to the financial information (e.g., the token, CHD) is shared.  The claims describe the generation and use of an authorization factor which is used to provide conditional access to the token.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 12-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tieken (US 2011/0161233 A1) in view of Merenda et al. (US 2004/0148290 A1) (“Merenda”).
Regarding Claims 12 and 23:  Tieken discloses a system for sharing access to cardholder data (CHD) and a method of sharing access to cardholder data (CHD), the system and method comprising: 
a token access system of a first merchant environment, the token access system comprising computer hardware and configured to:
receive cardholder data (CHD) of a cardholder (See at least Tieken [0054-0055]; Fig. 3 step 310.  Where the token access system (i.e. merchant system) receives cardholder data (CHD) (i.e. an identifier of a financial account, e.g., a credit card account number) of a cardholder (i.e. of a consumer).); 
obtain a token corresponding to the CHD, the token configured as a substitute for the CHD (See at least Tieken [0033]; [0061]; [0065]; Fig. 3 step 355.  Where the token access system (i.e. merchant system) obtains a token (i.e. token) corresponding to the CHD (e.g., a token linked with an identifier of a financial account), the token configured as a substitute for the CHD.); and
discard the CHD from the token access system (See at least Tieken [0066]; Fig. 3 step 360.  Where the token access system (i.e. merchant system) discards (i.e. deletes) the CHD (i.e. the identifier of the financial account) from the token access system (i.e. from the merchant system).).
	Tieken discloses that a token and an identifier of a financial account may be stored by a payment processor system in a secured database so that the merchant does not have to securely store the identifier of the financial account.  Tieken [0064].  Tieken indicates that database may be secured in a number of ways, including encrypting the data stored in the database and/or providing password protection for accessing the database.  Id.  Tieken further indicates that one or more merchant provider systems may request that the payment processor system transmit an identifier of a financial account when a corresponding token is provided.  Tieken [0029]; [0038].  However, Tieken does not explicitly disclose, but Merenda, in the analogous art of restricting access to consumer data (Merenda [0002]), teaches:
receive a request to perform a transaction at a second merchant environment associated with a third-party (See at least Merenda [0047]; Fig. 8 step 804.  Where a token access system (i.e. application) receives a request (e.g., the request received at step 804) to perform a transaction (i.e. to send marketing material) at a second merchant environment (i.e. merchant computing system) associated with a third-party (i.e. associated with a merchant).); and
authorize the second merchant environment to access the token enabling the third-party to use the CHD to perform the transaction without the third-party having access to the CHD (See at least Merenda [0011]; [0041-0044]; Fig. 8 step 807.  Where a token access system (i.e. application) authorizes the second merchant environment (i.e. merchant computing system) to access the token (i.e. private data record) enabling the third-party (i.e. allowing the merchant) to use the CHD (i.e. to use the private data) to perform the transaction (i.e. to send the marketing material) without the third-party (i.e. without the merchant) having access to the CHD (i.e. make use of the data without being able to read the data).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tieken’s method of providing conditional access to protected card holder data, to include the teachings of Merenda, in order to enable a requester with read access to
public data to read and/or make use of related private data (Merenda [0006]).

Regarding Claims 13 and 24:  The combination of Tieken and Merenda discloses the system of claim 12 and the method of claim 23.  Tieken further discloses wherein the token access system is further configured to obtain the token by at least:
transmitting the CHD to a tokenization provider system configured to generate tokens corresponding to received instances of CHD (See at least Tieken [0057]; [0059]; Fig. 3 steps 320 and 345.  Where the token access system (i.e. merchant system) if further configured to obtain the token by transmitting the CHD (i.e. by transmitting the identifier of a financial account, e.g., a credit card account number) to a tokenization provider system (i.e. to a payment processor system) configured to generate tokens corresponding to received instances of CHD.); and
receiving the token from the tokenization provider system (See at least Tieken [0064-0065]; Fig. 3 step 355. Where the token access system (i.e. merchant system) receives the token from the tokenization provider system (i.e. to a payment processor system).).

Regarding Claim 14:  The combination of Tieken and Merenda discloses the system of claim 12.  Tieken further discloses wherein the token is generated based on the CHD (See at least Tieken [0060-0061].  Where the token is generated based on the CHD (e.g., the token may include several digits that are the same as the financial instrument account number).).

Regarding Claims 15 and 26:  The combination of Tieken and Merenda discloses the system of claim 12 and the method of claim 23.  Tieken further discloses wherein the token comprises unique data configured to represent the CHD (See at least Tieken [0033]; [0059-0063].  Where the token comprises unique data (e.g., a random number associated with an identifier of a financial account) configured to represent the CHD (i.e. represent the identifier of the financial account).).

Regarding Claim 16:  The combination of Tieken and Merenda discloses the system of claim 12.  Tieken further discloses wherein the token is formatted to mimic CHD (See at least Tieken [0061] “a token
may end with the same last four digits of the associated financial instrument account number. For example, if the financial instrument account number was credit card number with 16 digits, ending in four digits such as 2134, then the associated token may also end with the digits 2134 along with spanning 16 digits.”).

Regarding Claim 17:  The combination of Tieken and Merenda discloses the system of claim 12.  Merenda further discloses wherein the token access system is further configured to authorize the second merchant environment to access the token by authorizing a user of the third-party to access the token at a tokenization provider system (See at least Merenda [0009-0010]; [0024]; [0028-0029].  Where a token access system (i.e. application) is further configured to authorize the second merchant environment (i.e. merchant computing system) to access the token (i.e. access the private data record) by authorizing a user of the third-party (e.g., the merchant) to access the token at a tokenization provider system (i.e. access the private data record at a relational database, e.g., by using a pass code/key value or coded URL).).

Regarding Claim 18:  The combination of Tieken and Merenda discloses the system of claim 17.  Merenda further discloses wherein authorizing the user of the third-party to access the token comprises enabling the third-party to use the token without providing a copy of the token to the user (See at least Merenda [0011]; [0041]; [0046].  Where authorizing the user of the third-party (e.g., the merchant) to access the token  (i.e. to access the private data record) comprises enabling the third-party to use the token (i.e. to use the private data record) without providing a copy of the token to the user (i.e. indicated by the fact that the merchant is permitted to make use of the private data records/entries without providing the merchant with the ability to read those records/entries).).

Regarding Claim 19:  The combination of Tieken and Merenda discloses the system of claim 17.  Merenda further discloses wherein receiving the request to perform the transaction comprises receiving transaction details for the transaction, and wherein the token access system is further configured to perform the transaction on behalf of the third-party using the transaction details and the token (See at least Merenda [0045-0047]; Fig. 8.  Where receiving the request (e.g., the request received at step 804) to perform the transaction (i.e. to send marketing material) comprises receiving transaction details for the transaction (i.e. receiving data from the public data table, e.g., an owner identifier), and wherein the token access system (i.e. application) is further configured to perform the transaction (i.e. send the marketing material, e.g., document 700 which is filled in by the application) on behalf of the third-party (i.e. on behalf of the merchant) using the transaction details (using the data from the public data table) and the token (i.e. private data record).).

Regarding Claim 20:  The combination of Tieken and Merenda discloses the system of claim 12.  Merenda further discloses wherein the token access system is further configured to:
generate an authorization factor (See at least Merenda [0002]; [0010]; [0030-0032]; [0036]; Fig. 3 step 305.  Where the token access system (i.e. application) generates (i.e. creates) an authorization factor (i.e. a coded URL).);
associate the authorization factor with the third-party (See at least Merenda [0017]; [0036]; Fig. 3; Fig. 4 steps 407 and 409.  Where the token access system (i.e. application) associates the authorization factor (i.e. coded URL) with the third-party (i.e. with the merchant) when it receives an indication that the merchant has been selected to receive the coded URL.); and
provide the authorization factor to the third-party (See at least Merenda [0010]; [0017]; [0030]; [0032]; Fig. 3 step 305; Fig. 4 step 409.  Where the token access system (i.e. application) provides (e.g., by email) the authorization factor (i.e. coded URL) to the third party (i.e. to the merchant).).

Regarding Claim 21:  The combination of Tieken and Merenda discloses the system of claim 20.  Merenda further discloses wherein the authorization factor comprises one or more words, numbers, symbols, images, or sounds (See at least Merenda [0036]; Fig. 3 step 305.  Where the authorization factor (i.e. coded URL) comprises one or more words (e.g., a coded URL), numbers (i.e. a coded URL which is coded with an identifier, e.g., key value 123456789876), symbols, images, or sounds.).

Regarding Claim 22:  The combination of Tieken and Merenda discloses the system of claim 20.  Merenda further discloses wherein the token access system is further configured to:
receive the authorization factor from the third-party (See at least Merenda [0010]; [0032]; [0036]; Fig. 3 step 306; Fig. 4 step 410.  Where the token access system (i.e. application) receives the authorization factor from the third-party (i.e. from the merchant, e.g., when the merchant access the webpage associated with the coded URL).);
determine that the third-party is authorized to access the token based at least in part on the authorization factor (See at least Merenda [0010]; [0032]; [0036]; Fig. 3 step 306; Fig. 4 step 410.  Where the token access system (i.e. application) determines that the third-party (i.e. merchant) is authorized to access the token (i.e. access the private data record) based at least in part on the authorization factor (i.e. based on the merchant providing the correct coded URL).); and
provide access to the token to the third-party (See at least Merenda [0010]; [0032]; [0036]; Fig. 3 step 306; Fig. 4 step 410.  Where the token access system (i.e. application) provides access to the token (i.e. access the private data record, e.g., via the customized webpage associated with the coded URL) to the third-party (i.e. to the merchant).).

Regarding Claim 25:  The combination of Tieken and Merenda discloses the method of claim 23.  Merenda further discloses wherein authorizing the second merchant comprises enabling the second merchant to use the token without providing a copy of the token to the second merchant (See at least Merenda [0011]; [0041]; [0046].  Where authorizing the second merchant (e.g., the merchant) comprises enabling the second merchant to use the token (i.e. to use the private data record) without providing a copy of the token to the second merchant (i.e. indicated by the fact that the merchant is permitted to make use of the private data records/entries without providing the merchant with the ability to read those records/entries).).

Regarding Claim 27:  The combination of Tieken and Merenda discloses the method of claim 23.  Tieken further discloses wherein the token is formatted to be used in place of the CHD (See at least Tieken [0061] “a token may end with the same last four digits of the associated financial instrument account number. For example, if the financial instrument account number was credit card number with 16 digits, ending in four digits such as 2134, then the associated token may also end with the digits 2134 along with spanning 16 digits.”).

Regarding Claim 28:  The combination of Tieken and Merenda discloses the method of claim 23.  Merenda further discloses wherein authorizing the second merchant to access the token comprises authorizing the second merchant to access the token at a tokenization provider system (See at least Merenda [0009-0010]; [0024]; [0028-0029].  Wherein authorizing the second merchant (i.e. merchant) to access the token (i.e. access the private data record) comprises authorizing the second merchant to access the token at a tokenization provider system (i.e. access the private data record at a relational database, e.g., by using a pass code/key value or coded URL).).

Regarding Claim 29:  The combination of Tieken and Merenda discloses the method of claim 23.  Merenda further discloses:
generating an authorization factor (See at least Merenda [0002]; [0010]; [0030-0032]; [0036]; Fig. 3 step 305.  Where the token access system (i.e. application) generates (i.e. creates) an authorization factor (i.e. a coded URL).);
associating the authorization factor with the second merchant and the token (See at least Merenda [0017]; [0036]; Fig. 3; Fig. 4 steps 407 and 409.  Where the token access system (i.e. application) associates the authorization factor (i.e. coded URL) with the second merchant (i.e. with the merchant) and the token (i.e. private data record) when it receives an indication that the merchant has been selected to receive the coded URL so that it can access the private data.); and
providing the authorization factor to the second merchant (See at least Merenda [0010]; [0017]; [0030]; [0032]; Fig. 3 step 305; Fig. 4 step 409.  Where the token access system (i.e. application) provides (e.g., by email) the authorization factor (i.e. coded URL) to the second merchant (i.e. to the merchant).).

Regarding Claim 30:  The combination of Tieken and Merenda discloses the method of claim 29.  Merenda further discloses:
receiving the authorization factor from the second merchant (See at least Merenda [0010]; [0032]; [0036]; Fig. 3 step 306; Fig. 4 step 410.  Where the token access system (i.e. application) receives the authorization factor from the second merchant (i.e. from the merchant, e.g., when the merchant access the webpage associated with the coded URL).);
determining that the second merchant is authorized to access the token based at least in part on the authorization factor (See at least Merenda [0010]; [0032]; [0036]; Fig. 3 step 306; Fig. 4 step 410.  Where the token access system (i.e. application) determines that the second merchant (i.e. merchant) is authorized to access the token (i.e. access the private data record) based at least in part on the authorization factor (i.e. based on the merchant providing the correct coded URL).); and
providing access to the token to the second merchant (See at least Merenda [0010]; [0032]; [0036]; Fig. 3 step 306; Fig. 4 step 410.  Where the token access system (i.e. application) provides access to the token (i.e. access the private data record, e.g., via the customized webpage associated with the coded URL) to the second merchant (i.e. to the merchant).).

Regarding Claim 31:  The combination of Tieken and Merenda discloses the method of claim 23.  Merenda further discloses wherein receiving the request to perform the transaction comprises receiving transaction details for the transaction, and wherein the method further comprises performing the transaction on behalf of the second merchant using the transaction details and the token (See at least Merenda [0045-0047]; Fig. 8.  Where receiving the request (e.g., the request received at step 804) to perform the transaction (i.e. to send marketing material) comprises receiving transaction details for the transaction (i.e. receiving data from the public data table, e.g., an owner identifier), and wherein the method further comprises performing the transaction (i.e. send the marketing material, e.g., document 700 which is filled in by the application) on behalf of the second merchant (i.e. on behalf of the merchant) using the transaction details (using the data from the public data table) and the token (i.e. private data record).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Li et al. (US 8,655,719 B1) discloses the use of a unique authorization token which is used to authorize a merchant’s access to customer information.  Col. 9 lines 3-17.
Phillips et al. (US 2004/0153451 A1) discloses where a sharer, intending to make a selection of data available for sharing, generates a token that represents the selection of data. The sharer can provide the token to intended recipients. Recipients, upon receipt of a token, may redeem the token for the selection of data and may share the token with others who also require shared access to the selection of data.  Phillps Abstract.
Harada (US 2009/0183250 A1) discloses where a transfer token providing unit provides a transfer token to transfer a token of a first user to a third party based on a request from a first terminal. A releasing unit releases the transfer token provided by the transfer token providing unit. A utilizing transfer token providing unit provides, when a request to obtain the transfer token released by the releasing unit is received from a second terminal, a utilizing transfer token to make the requested transfer token available to a second user, and provides the utilizing transfer token to the second user.  Harada Abstract; also see [0095-0099].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        July 13, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685